         Case 1:15-cv-00882-CRC Document 53 Filed 01/30/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 CHANTAL ATTIAS, et al.,

                      Plaintiffs,

                      v.                        Case No. 15-cv-00882 (CRC)

 CAREFIRST, INC., et al.,

                      Defendants.

                                          ORDER

       For the reasons stated in the accompanying Memorandum Opinion, it is hereby

       ORDERED that [44] Defendants’ Motion to Dismiss is GRANTED in part and DENIED

in part. The Court DENIES the motion to dismiss Connie and Curt Tringlers’ breach of contract

claims in Count I and violation of the Maryland Consumer Protection Act claims in Count V.

The Court GRANTS the motion to dismiss the remaining claims.

       SO ORDERED.




                                                         CHRISTOPHER R. COOPER
                                                         United States District Judge

Date: January 30, 2019
